75* •«
                                            ELECTRONIC RECORD


CCA #        01-12-00089-CR                           OFFENSE:          Murder


             Joyce McMillin Sturdivant v. The State
STYLE:       of Texas                                 PUNISHMENT:       30Yrs


                                                      COUNTY:           McLennan


TRIAL COURT:                   54th District Court                                                 MOTION
TRIAL COURT #:                 2011564C2 (Count 1)         FOR REHEARING IS:
TRIAL COURTJUDGE:              Hon. Matt Johnson           DATE:

DISPOSITION:            AFFIRM                             JUDGE:

DATE:                 051413

JUSTICE:          JUSTICE KEYES

PC       N

S    Y

PUBLISH:          Y

DNP:         N



CLK RECORD:             02/13/12 (1 VOL)                    SUPP CLK RECORD 04/18/12 (1 VOL)
RPT RECORD:            03/21/12 (13 VOLS)                   SUPP RPT RECORD        03/21/12 (1 VOL)
STATE BR:          06/14/12                                           SUPP BR

APP BR:          05/02/12, 05/11/12                                   PRO SE BR




                                   IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                         CCA#           7M-«
     APPBLLAUT^S Petition                                    Disposition: \//^ /tgrfa\ £-& ^,
FOR DISCRETIONARY REVIEW IN CCA IS:                         DATE: _

                                                            JUDGE:

DATE:            £W.        7,        QJ'/'S                SIGNED:.                        PC:.

JUDGE:           y°C                                        PUBLISH:                       DNP:




                        MOTION FOR REHEARING IN             MOTION FOR STAY OF MANDATE IS:

CCA IS:                          ON                                                   ON

JUDGE:                                                      JUDGE: